Citation Nr: 1411648	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with a history of schizophrenia, paranoid type, prior to May 31, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD with a history of schizophrenia, paranoid type, from May 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO continued a 30 percent rating for schizophrenia, paranoid type.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In a June 2010 rating decision, the RO assigned a 50 percent rating for what was then still characterized as  service-connected  schizophrenia, paranoid type, effective September 17, 2009.  In a subsequent July 2010 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with a history of schizophrenia, and assigned a 70 percent rating for the disability, , effective May 31, 2009.  

In July 2010, the RO awarded a total disability rating based on individual unemployability due to service-connected PTSD with schizophrenia, effective January 1, 2010 (the day after the Veteran's voluntary retirement).
  
In November 2011, the Board characterized the appeal as encompassing both matters set forth on the title page (consistent with Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) and AB v. Brown, 6 Vet. App. 35, 38 (1993)), and remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an August 2012 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

A review of the Virtual VA and Veterans Benefits Management System paperless claims files reveals additional VA outpatient treatment records that were considered by the Agency of Original Jurisdiction in the August 2012 supplemental statement of the case. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Prior to May 31, 2009, the Veteran's psychiatric symptoms included intrusive thoughts of his combat experiences, depression, nightmares, hypervigilance, irritability, lack of concentration, and some social isolation; collectively, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
4.  Since May 31, 2009, the Veteran's psychiatric symptoms have included the continuation of the combat-related and avoidance symptoms, and by such symptoms as concentration deficits, and circumstantial thoughts and speech but not gross impairment in thought processes or communication, persistent delusions or hallucinations that impaired function, grossly inappropriate behavior; or the appearance of persistent danger of hurting self or others; overall, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

4.  The applicable rating criteria are adequate to rate the Veteran's service-connected psychiatric disability at all times pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD with a history of schizophrenia, paranoid type, prior to May 31, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD with a history of schizophrenia, paranoid type, from  May 31, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2006 pre-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2007 rating decision reflects the RO's initial adjudication of the claim after issuance of the November 2006 letter.  Post rating, the May 2008 SOC, along with an August 2008 letter, set forth the criteria for higher ratings for psychiatric disabilities other than eating disorders (the timing and form of which suffice, in part, for Dingess/Hartman.  

Moreover, to whatever extent the aforementioned letters and SOC are deficient in meeting the VCAA requirements, the Board notes that the claims file reflects that the Veteran and his representative had actual knowledge of the information and evidence necessary to substantiate his claim for a higher initial rating.  In statements in December 2007, December 2008, October 2009, and January 2010, the Veteran described his worsening symptoms and the effect those symptoms had on his occupation.  He also cited two incidents of VA hospitalization as evidence of increased symptoms.  Records of this treatment have been obtained.  The Veteran demonstrated that he understands that higher ratings are available based on increasing symptomatology and functional impairment.  Given the Veteran's statements, the Board finds that any error in notice regarding substantiating the claim for a higher initial rating is harmless because actual knowledge of what the evidence must show to substantiate the claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient clinic and hospital treatment records, employer attendance and performance records, and reports of VA psychiatric examinations in December 2006 and February 2012.  In November 2011, the Board remanded the claims to obtain additional VA treatment records and a comprehensive mental health examination.  Records were obtained and associated with the claims file.  A comprehensive mental health examination was performed as noted in February 2012.  The examination was adequate as it was performed by a qualified examiner with a review and summary of the history, an interview with the Veteran and his spouse, and a detailed mental status assessment and opinions on the level of impairment that can be applied to the rating criteria.  The Board finds that there has been substantial compliance with the remand instruction and that no further RO action in this appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Background

The Veteran served as a U.S. Army intelligence officer with service in the Republic of Vietnam from September 1969 to September 1970, and from August 1971 to August 1972.  He was awarded two Bronze Star Medals for meritorious service in support of military intelligence operations.  He contended in several written statements that his symptoms of PTSD are more severe than were contemplated in the 30 percent rating assigned for schizophrenia, effective September 1, 1984, and contemplated in the 70 percent rating for PTSD with a history of schizophrenia, effective May 31, 2009.   

As the Veteran was initially granted service connection for schizophrenia in 1982, the Board reviewed and will briefly summarize the earlier lay and medical evidence that formed the basis for the initial diagnosis and award of service connection. 

Service personnel records showed that the Veteran graduated from a college officer training program with a degree in engineering and was commissioned as an officer in the U.S. Army.  

Service treatment records show that the Veteran was hospitalized in two military medical facilities in June and July 1969 after he experienced an acute psychiatric event while driving across country from a training course to his duty station.  The Veteran reported lack of rest during the travel, fear for his safety from unknown threats, concern about the nature of his future duties including that he would likely  be assigned duties in Vietnam, and that he was "losing control" of his life.  The attending physician at the first hospital diagnosed schizophrenic reaction, paranoid type, and transferred the Veteran to another military hospital for further evaluation.  The second attending physician disagreed and diagnosed acute anxiety reaction with a previous hard-driving and successful personality.  He noted that the Veteran's symptoms had improved, and the Veteran returned to full duty.  A third consulting physician in October 1969 reviewed the case, examined the Veteran, and concurred in the second opinion that the diagnosis of paranoid schizophrenia was incorrect.  He found that the Veteran experienced an acute anxiety reaction and had fully recovered with no signs or symptoms of a psychiatric disease.  The Veteran was cleared for unrestricted assignments, and as noted above, served meritoriously during two tours of duty in Vietnam that included intelligence gathering, analysis, briefing of senior officers, and conducting counterintelligence operations in the field.  In a March 1977 discharge physical examination, the Veteran reported the incident and acknowledged that he had fully recovered.  The examiner noted no psychiatric abnormalities. 

In May 1982, the Veteran was hospitalized for nearly two weeks at a VA facility for treatment for alcohol abuse and flashbacks of events in Vietnam.  The Veteran also reported marital discord.  Although the attending physician noted the history of the treatment in service and diagnosed paranoid schizophrenia and alcohol abuse, he note that the Veteran was not "overly psychotic" and recommended continuation of alcohol treatment.  

In December 1982, the RO granted service connection and assigned an initial 50 percent rating for schizophrenia, paranoid type.    

In May 1984, a VA physician again evaluated the Veteran who reported that he worked at a nuclear power station but continued to experience anxiety especially under pressure, fear of others trying to hurt him, and nightmares of a helicopter crash that he witnessed in Vietnam.  He reported that he was able to alter his work schedule or take time off to avoid personal contact during episodes of anxiety.  The physician diagnosed moderately severe schizophrenia, paranoid type, but that the Veteran was competent to manage his affairs. 

In May 1984, the RO reduced the rating for schizophrenia to 30 percent, effective September 1, 1984.   

The RO received the Veteran's claim for an increased rating for a psychiatric disorder in August 2006.  

In July 2005, the Veteran sought VA primary care treatment for the first time.  A clinician noted the Veteran's report of a history of alcohol abuse, now in remission, and service connection and the 1982 hospitalization for schizophrenia.  The Veteran reported that "he just tries to work around the condition" and a PTSD screening was negative.  

In August 2005, a VA staff psychiatrist evaluated the Veteran and noted the Veteran's reports of feeling a lot of stress from commuting from Fredericksburg, Virginia to Rockville, Maryland daily for his job as a nuclear power program manager for the U.S. Nuclear Regulatory Commission.  The psychiatrist diagnosed general anxiety disorder with a history of schizophrenia, assigned a Global Assessment of Functioning score of 60, and prescribed antidepressant medication.  In a follow-up encounter in October 2005, the psychiatrist noted the Veteran's report of feeling less anxious while using the medication, and he assigned a GAF score of 63.  The same month, the Veteran began VA mental health therapy with a VA clinical psychologist who noted that the Veteran experienced high stress in his GS-14 level federal job, long commute, and concerns regarding the health of family members.  The psychologist prescribed a plan of therapy to improve understanding and coping with life stresses.  There was no mention of traumatic events in service.  

In January 2006, the Veteran's attending psychiatrist noted the Veteran's report of doing well overall with medication and was seeking a federal job closer to home. The psychiatrist assigned a GAF score of 70.  In May 2006, the psychiatrist noted that the Veteran's medication dose was increased with improvement in symptoms.  The Veteran was also permitted to telecommute several days per week but reported that he still had problems with nightmare and flashbacks.  In another examination two hours later, the VA psychologist noted the Veteran's reports of worsening nightmares apparently triggered by helplessness and vulnerability because of his son's loss of job.  In August and October 2006, the Veteran again reported some improvement in anxiety triggered by the stress of legal work for his family, continued commuting by rail, and consideration of early retirement. 

In December 2006, a VA clinical psychologist noted a review of the claims file and inaccurately noted that the Veteran had never been hospitalized for a mental disorder.  The Veteran reported feeling paranoid and stressed when using public transportation such that he missed a total of two weeks of work in the past six months.  Although his sleep had improved, he experienced outbursts of anger several times per month and daily feelings of social isolation.  On examination, the psychologist noted an anxious mood, rapid speech, mild recent memory deficit, and rambling thought process but adequate affect, thought content, judgment, and insight.  There was fair impulse control but no inappropriate or ritualistic behavior, panic attacks, or suicidal or homicidal ideations.  The psychologist diagnosed paranoid type schizophrenia, generalized anxiety disorder, and alcohol dependence in full sustained remission with the symptoms of schizophrenia better controlled with absence from the use of alcohol.  He assigned a GAF of 65 and suggested accommodations at work because of difficulty relating to coworkers.

In December 2006, a primary care clinician noted positive screenings for PTSD and for depression.  

The Veteran continued to receive periodic VA mental health medication management and psychiatric therapy during 2007 and 2008.  The Veteran reported cycles of improved ("I am doing real well...") and degraded mood and anxiety associated with intrusive memories and nightmares of Vietnam, commuting, work, and domestic stress.  Improvement was noted with medication compliance and degradation was noted with increased alcohol use.  The Veteran postponed his plans for retirement and continued to work full time as a nuclear program manager.  He was never suicidal or homicidal but did have episodes of increased binge alcohol use.  He reported that his daily use of injectable insulin to treat diabetes also interfered with his job.  In a work performance evaluation dated in October 2008, the Veteran's supervisors rated his performance as uniformly excellent (3.0 on a scale of 0 to 4).  The Veteran submitted employment records that showed his sick day balance decreased by approximately 400 hours from June 2008 to August 2009.  When accounting for hours earned during this time, the records suggest that the Veteran used approximately 35 days of sick leave in 14 months.  

On May 31, 2009, the Veteran was evaluated at VA Medical Center emergency room and was then admitted as an inpatient for increased depressed mood, crying spells, decreased energy, increased alcohol abuse, and suicidal ideations with consideration of a specific plan.  The episode was triggered by guilt over encouraging his son to join the Armed Forces and concern that he was deployed, a stressful job with a long commute, and marital discord because of his extramarital affairs and excessive spending.  The Veteran reported some visual and auditory hallucinations and excessive worry even when things were going well for him.  The attending physician noted previous diagnoses and a long history of paranoia that was not as severe as presented on the examination.  Moreover, the physician noted that the crying episodes were brief and did not appear real and that the Veteran laughed when discussing suicide ideations.  The physician diagnosed mood disorder with suicidal ideations, anxiety disorder, depression, and schizophrenia by history with possible PTSD, generalized anxiety disorder, and bipolar disorder.  The physician assigned an initial GAF of 38.  The Veteran underwent a course of treatment over five days with modified medications, no alcohol, and a safe environment for suicide prevention.  At the end of treatment, the diagnoses were modified to major depressive disorder, PTSD, and alcohol dependence with a GAF score of 50.  The Veteran was advised that he could return to work the following Monday at regular hours and no restrictions.  

In October 2009, a VA examiner noted a review of the VA medical records, accurately summarized the military history of service and treatment, and post-service work and family matters.  The examiner noted the May 2009 hospitalization but that the Veteran reported improved mood that that he was able to continue to work full time as a nuclear engineer and program manager.  The examiner questioned the earlier diagnoses of schizophrenia, noting that the reported hallucinations occurred during periods of sleep deprivation and that symptoms that appeared to other examiners as paranoia were more likely related to actual legitimate threats.  The Veteran continued to report intrusive thoughts and nightmares of Vietnam consistent with PTSD but also despair over his son's military service.  On examination, the Veteran presented a tense but not significantly depressed mood.  The Veteran reported a preference for social isolation, anxiety, and hypervigilance in the presence of unfamiliar persons.  Although the Veteran's spouse reported periods of inattention to hygiene, the Veteran presented a clean, well-groomed appearance.  Thought content and speech were clear, rational, and goal directed with no paranoia or guarding and no suicidal or homicidal ideations or reports of panic attacks.  Judgment and insight were fair.  The examiner noted that the Veteran's symptoms were better understood as PTSD and listed schizophrenia only by history.  The examiner also diagnosed alcohol abuse and assigned a GAF score of 55.  The examiner n noted that the Veteran's capacity for full time work was occasionally interrupted by bouts of depression and anxiety from legitimate stressors that interfered with work attendance.   

In a January 2010 statement, the Veteran reported that he was "forced to retire" early because of his service-connected disabilities.  An employer evaluation dated in October 2009 shows a slight degradation in performance with a grade of "fully successful" (2.5 on the scale of 0 to 4).  A January 2010 government report shows that the Veteran voluntarily retired at the GS-14 step 8 pay grade after 25 years of service at a final annual salary in excess of $125,000 per year.  In correspondence in June 2010, the Veteran petitioned for expedited adjudication due to financial hardship caused by the need to make payment of secured debts.  

In July 2010, the RO recharacterized the service-connected psychiatric disability, and granted an increased rating of 70 percent for PTSD with a history of schizophrenia, paranoid type, and effective May 31, 2009, the day of admission for VA inpatient treatment.  The RO also granted a total rating based on individual unemployability, effective January 1, 2010, the day following the voluntary retirement.   In November 2011, the Board remanded claims for higher ratings before and from May 31, 2009, noting that the Veteran reported worsening symptoms since the last VA examination, retirement from his occupation, and that he continued to receive VA treatment since the May 2009 hospitalization.  The Board directed the RO to obtain VA additional VA treatment records and a current mental health examination. 

VA outpatient treatment records for the remainder of 2009 through the end of 2011 were obtained and show that the Veteran was periodically evaluated in a VA mental health clinic and also participated in VA PTSD and alcohol abuse group therapy.  Starting at the end of June 2009, the attending psychiatrists noted continued mood deficits but no suicidal ideations or symptoms of schizophrenia.  Hallucinations were found to be related to alcohol withdrawal.  When the Veteran was compliant with medication and avoided alcohol, the clinicians noted that the Veteran was doing well, looking forward to retirement at the end of 2009, and starting his own business involving leasing a small aircraft and using his pilot's license.  GAF scores improved from 50 to 75 over this period of time.  There were infrequent brief relapses in mood when associated with excess alcohol use.    

The Veteran also participated in near weekly VA PTSD group therapy sessions.   A VA clinical psychologist and leader of the program performed an intake examination in July 2009.  The psychologist noted the Veteran's reports of vivid nightmare and frequent intrusive thoughts, auditory and visual hallucinations, social withdrawal, sleep difficulties, hypervigilance, paranoia, depression, and avoidance behavior.  The Veteran was currently in a 25 year satisfactory marriage with good relationships with his children.  On examination, the psychologist noted a euthymic mood but normal thought content and processes, speech, and hygiene with no suicidal or homicidal ideations.  The psychologist noted that the Veteran used repression, denial, intellectualization, suppression, social withdrawal, and minimization as defense mechanisms.  The Veteran was well motivation to get better and had strong family support, spiritual beliefs, and at least average intellectual functioning.   The psychologist diagnosed PTSD, schizophrenia by history, major depressive disorder, and alcohol dependence and assigned a GAF score of 55. 

The psychologist led the PTSD group therapy sessions of 65 to 90 members.  Clinical reports from July 2009 to June 2010 contained descriptions of group activities with no comments relevant to the Veteran's individual case.  In June 2010, the psychologist wrote a letter for the purpose of supporting the Veteran's claim for total and permanent disability.  The psychologist summarized the history and symptoms as he had noted in his intake report and found that the symptoms were ""severe enough to have significantly interfered with occupational and personal functioning throughout the years.  Although he was able to work and retire from the Nuclear Regulatory Commission (nuclear engineer), [the Veteran] found this very difficult and reported significant difficulty being around others and increased paranoia leading to heavy reliance on alcohol as a means of self-medication."  The psychologist acknowledged that his therapy program had made no significant improvement.  

In January 2010, the Veteran was admitted for inpatient psychiatric care at a VA Medical Center after excess alcohol abuse because of his wife's absence from the household over the holiday week.  The Veteran expressed feelings of loneliness and concern over financial matters including his spouse's large charitable donations.  The attending physician diagnosed alcohol dependence, PTSD, and major depressive disorder and assigned a GAF of 35 on admission and 55 at the time of discharge, after three days of treatment.  Several days after this inpatient treatment, a clinician in a VA outpatient alcohol treatment program noted a GAF score of 70.   

In February 2012, another VA clinical psychologist noted a review of the claims files and entered a very detailed summary of the entire military, occupational, and family history of the Veteran's experiences and mental health care.  The Veteran reported current financial stressors caused by large gifts to his son and continued social isolation.  He reported that he no longer flew aircraft because of the expense. He denied ever having extramarital affairs.  The Veteran reported that he spent his day checking email, managing his finances, occasionally going hunting, and watching television.  Privately, the Veteran's spouse reported that the Veteran tended to exaggerate his accomplishments to impress others, especially when intoxicated, and was careless with personal hygiene.  On examination, the psychologist noted organized and goal directed thought processes that were somewhat circumstantial.  The psychologist noted that the accuracy of the Veteran's reporting was not clear as the Veteran discussed some events in great detail but glossed over others.  There were no hygiene deficits, hallucinations, or suicidal or homicidal thoughts.  The Veteran acknowledged his occasional alcohol abuse incidents but denied panic attacks, compulsive behavior, or difficulty sleeping.  He had difficulty with concentration tests.  The psychologist noted current symptoms that met all criteria for PTSD including depressed mood, anxiety, suspiciousness, mild memory loss, and impaired judgment and concentration.  The psychologist diagnosed PTSD, major depressive disorder, and alcohol dependence and assigned a GAF score of 55.  The psychologist described the occupational and social impairment as imposing reduced reliability and productivity but not total occupational and social impairment.  The psychologist described the level of impairment as mild to moderate and noted that the Veteran may have a compulsive features to his personality that made him sensitive to abandonment and an inability to cope with stress leading to alcohol abuse that exacerbates depression.     

III. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The ratings for the Veteran's service-connected psychiatric disability have been assigned pursuant to DC 9411.  However, the actual criteria for evaluating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  The Board will not require the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of the psychiatric symptoms, and the veteran's capacity for adjustment during periods of remission.  The evaluation shall be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to the DSM-IV, GAF scores from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Considering the pertinent evidence in light of the above, the Board finds that the weight of the evidence is against assignment of a rating in excess of 30 percent for PTSD with a history of schizophrenia, paranoid type, prior to May 31, 2009, and a rating in excess of 70 percent for that disability from May 31, 2009, forward.  

At the outset, the Board notes that, in addition to PTSD with a history of schizophrenia,  the Veteran has been diagnosed with major depressive disorder, and alcohol dependence  However, the Veteran's constellation of symptoms has always been assessed as interconnected.  Moreover, examiners have not separated those symptoms characteristic of PTSD arising from experiences in Vietnam from symptoms of depression and anxiety arising from post-service factors such as a demanding occupation, long commutes, concern for the son's military duties, marital and financial difficulties.  Examiners have also noted that the Veteran's inability to cope with stress including the abuse of alcohol was not a unique response to either PTSD or major depression.  Under these circumstances, the Board has-like the RO has done-considered all of the Veteran's psychiatric symptomatology in evaluating his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181(1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

Prior to May 31, 2009, the Veteran's psychiatric symptoms included  nightmares, intrusive thoughts, lack of impulse control, and episodes of anxious or depressed mood.  Although the Veteran reported difficulty relating to coworkers and although one VA psychologist recommended accommodations at work, no such problems or need for accommodations were noted by the Veteran's government employer.  Clinicians noted cycles of improving and degrading function, but the Veteran did not experience panic attacks, suicidal or homicidal ideations and maintained his full employment despite his anxiety.  In fact, the Veteran postponed voluntary retirement and obtained permission to perform telework.  Clinicians noted improvement with medication compliance and degradation only with binges of alcohol abuse.  Throughout the period of the appeal, the Veteran had on-going relationships with his spouse, children, and other family members even if strained by extramarital affairs, excess spending, family legal issues, and concern for the son's military service.  Prior to May 2009, examiners assigned GAF scores between 60 and 70 indicating a mild level of impairment.  The Veteran did use an average between two and three days of sick leave per month from June 2008 to August 2009.  However, the record shows that the Veteran was also under treatment for several physical disorders and this period extended past May 31, 2009 when he was an inpatient and an attendee at weekly group therapy.  

The Board places low probative weight on the retrospective opinion offered by the VA psychologist in June 2010 that the Veteran's psychiatric disability has been totally disabling prior to his first encounter in July 2009, as such conclusion is  inconsistent with the Veteran successful work history up to that time.  

The Board finds that the Veteran's psychiatric impairment prior to May 31, 2009 resulted in no more than overall moderate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran experienced nightmares, intrusive thoughts, hypervigilance, and feelings of anxiety and depression, he did not experience symptoms such as panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, or thought and speech deficits.  The Veteran's successful performance in a demanding management occupation is inconsistent with more serious symptoms such as impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.

The Board further finds that a rating for the Veteran's psychiatric disability in excess of 70 percent, from May 31, 2009, is not warranted.  The Board acknowledges the two periods of hospitalization in May 2009 and January 2012 as significant exacerbations.  Clinicians attributed the extreme symptoms to episodes of alcohol abuse related to the underlying anxiety and depression.  However, in both cases, the Veteran recovered quickly when alcohol abuse was stopped.  GAF scores on discharge from the hospital returned to the mid-50s and in May and June 2009, the Veteran immediately returned to his full time occupation and continued to work until voluntarily retirement at the end of the year.  Following his retirement, the Veteran reported interest in starting his own small business.  A VA alcohol treatment program clinician in January 2010 assigned a GAF score of 70.  The Veteran maintained his private pilot's license for some time until reporting in February 2012 that he could not do so because of the expense.  Although an examiner at that time found some concentration deficits and somewhat circumstantial thoughts and speech, the Veteran was capable of using email, managing his finances, and engaging in recreation outside the home such as hunting.  He did not report panic attacks, hallucinations, compulsive behavior or suicidal ideations.  The Board places greatest probative weight on the opinion of the VA examiner in February 2012 who reviewed the entire history, interviewed the Veteran and his spouse, assigned a GAF score of 55 and subjectively evaluated the Veteran's psychiatric disorder as mild to moderate with only reduced reliability and productivity in social and occupational functioning.  

The Board recognizes that the Veteran displayed a history of episodic degradations fueled by alcohol abuse in May 2009 and January 2010 but none since that time.  The Veteran has been awarded a total rating based on individual unemployability since the day after his retirement that recognizes his incapacity for a demanding occupation.  Nevertheless, the competent and credible lay and medical evidence since May 31, 2009 does not reveal a level of dysfunction corresponding to a rating higher than 70 percent.  The Veteran does not display a total level of impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  There are credible reports of occasional lapses of personal hygiene but not sufficient to preclude the maintenance of family relationships and ability to perform daily activities outside the home.  There is no lay or medical evidence that the Veteran is unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently.  

As for the lay assertions of record, the Board finds that the Veteran and his spouse are competent to report matters within their personal knowledge, such as symptoms experienced or observed, and the impact of such symptoms on the Veteran's activities of daily living.  However, the Board accords less probative weight to the level of severity and impairment indicated by the Veteran, his spouse, and examiners when inconsistent with other competent, persuasive evidence.  Most significantly, the Veteran's excellent and later at least fully satisfactory employment as a supervisory level nuclear engineer and program manager at a substantial annual salary up to December 2009 weighs against reports of an inability to interact with others and severe occupational impairment.  The Board acknowledges that it may be possible for a patient with mental illness to conceal some symptoms from an employer over a long period of time.  Here, however, the Board finds probative the fact that the Veteran was able to function successfully in a demanding technical and managerial occupation with no negative evaluations or accommodations.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point pertinent to this appeal during the entire period of time covered by this appeal were the Veteran's PTSD, major depressive disorder, and alcohol dependence shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2013 supplemental SOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to the appeal.   The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms and the imposed degree of social and occupation impairment during the period in question.  Most of the Veteran's symptoms are contemplated in assigned rating, and more significantly, the practical impact of these symptoms on occupational and social functioning is contemplated in the rating criteria and has been considered.  Examples are the nature of the Veteran's relationship to his family, his ability to function in the home, manage his own finances, and engage in recreation outside the home.  Essentially, the rating criteria encompass the constellation of symptoms presented in this case, and higher ratings are assignable for more severe impairment. 

Accordingly, the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met at any point pertinent to this appeal.  See Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that for the psychiatric disability under consideration, the record does not support a rating in excess of 30 percent prior to May 31, 2009 or in excess of 70 percent thereafter.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 30 percent for PTSD with a history of schizophrenia, paranoid type, prior to May 31, 2009 is denied.

A rating in excess of 70 percent for PTSD with a history of schizophrenia, paranoid type, from May 31, 2009 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


